The court below based its decision upon the two years' limitation, imposed by section eight of the bankrupt act of 1841 (5 U.S. Stat. at Large, p. 446), and held that statute a bar to the action.
This eighth section provides, that "No suit at law or in equity shall, in any case, be maintained by or against such assignee, or by or against any person claiming an adverse interest touching the property and rights of property aforesaid, in any court whatsoever, unless the same shall be brought within two years after the declaration and decree of bankruptcy, or after the cause of suit shall have accrued." (5 U.S. Stat. at Large, 446, § 8.) This statute has no application to the case at bar, for several reasons. In the first place, the design and object of this eighth section, fixing this two years' limitation, was only intended to apply to suits in respect to property and rights of property of the bankrupt, which came to the hands of the assignee, and to which adverse claims existed while in the hands of the bankrupt, and before the assignment.
Such suits, in regard to such disputed claims, affected the assets of the bankrupt, and an adjustment of them, either by *Page 311 
compromise or suit, was indivisible to a settlement and distribution of the assets among the creditors, and this was the great object of this enactment to facilitate this speedy settlement and distribution of the bankrupt.
In the second place, there is not a particle of evidence in the case to show that the defendant ever set up any claim of title to these premises against Talmadge, or the assignee, Waddell. It is true, he was in the possession eight or nine years, and built a house on the premises, and sold the house, as the case states; but, as far as the case shows, he did not set up any claim to the land; and the fact that he assumed to sell the house without the land upon which it stood, affords very strong evidence, that he did not even claim the land, and especially as he left the premises on the sale of the house. The fact that he returned some two years before the commencement of this suit and entered under a lease to his wife is also evidence that he did not claim to own the premises. The case does not show from who this lease was obtained, and, in the absence of all proof upon the subject, the law will indulge the presumption that he entered in subordination to the true legal title.
It seems that the defendant first went into possession under one Ewen, by hiring the premises from him, but the case fails to show any connection of Ewen with the title, or that Ewen ever set up any claim of title, adverse to that of the plaintiff.
The case, in short, fails to show that the defendant or any one else claimed to hold these premises adversely, or under a title adverse to either Waddell or the plaintiff, and consequently this two years' statute has no application. The plaintiff showed an unbroken chain of title form 1803 down to the commencement of this action, and the presumption in law, in the absence of all proof, is, that the leases to the defendant and his wife were in subordination to the legal title. (Code § 81.) And, again, this eighth section of the bankrupt act, prescribing this two years' statute of limitations, never was to bar the right of entry as against a purchaser from the assignee in bankruptcy, where the bankrupt *Page 312 
actually had the title, and the assignee sold and conveyed it by order of the court. It was never intended to limit this action of ejectment, in such a case, to two years. The proceedings and orders of the court authorizing the assignee to sell and convey are valid, and it follows that a new trial must be granted.
It is, perhaps, questionable, as the titles to real estate are regulated and controlled by State statutes, and as those statutes allow the citizen twenty years in which to bring his action, whether an act of Congress, which deprives the owner of lands of his right of entry, or limits his right to two years, can be sustained; but it is not necessary to place the case on this ground. The construction which has been put upon section 265 of the Code, by the court, seems to limit the right to direct a verdict subject to the opinion of the court at General Term, to cases where the facts are undisputed and no exceptions have been taken upon the trial; and this rule has been very stringently enforced in the Supreme Court, and fully sustained in this court, as will be seen by reference to the following cases: Bell,Receiver, v. Shibley (33 Barb. 610); Belbec v. Ayres
(28 id. 276); Bangs, Receiver, v. Palmer (16 How. Pr. 542);Cobb v. Cornish (16 N.Y. 602); Gilbert v. Beach (id. 606; 2 Bosw. 365); Purchase v. Matteson (25 N.Y. 211; 15 Abb. 402; 10 Bosw. 564; 7 id. 414). There does not seem to be much propriety in holding this a mistrial, as regards the plaintiff, for all the rulings in regard to evidence were in his favor, and he was allowed to give all his evidence, and consented that a verdict be directed subject to the opinion of the court at General Term, and I do not see how the plaintiff can have been in the least prejudiced. (City of Brooklyn v. McChesney, 20 N.Y. 243. )
A new trial, however, must be granted for the reasons above stated.
Judgment reversed. *Page 313